1

2

3                                UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     JIMMY LEE NELSON,                                 Case No. 3:19-cv-00302-MMD-WGC
7                                      Petitioner,
            v.                                                         ORDER
8
      NEVADA ATTORNEY GENERAL, et al.,
9
                                   Respondents.
10

11         Petitioner Jimmy Lee Nelson has filed an application to proceed in forma pauperis

12   and submitted a motion for relief from judgment pursuant to Rule 60(b) of the Federal

13   Rules of Civil Procedure. (ECF Nos. 1, 1-1.) These submissions are insufficient to open

14   a new case. Moreover, Nelson actually seeks relief from judgment in his underlying

15   habeas corpus case, 3:06-cv-00129-LRH-VPC. Thus, the Court will dismiss this case as

16   improperly commenced, and direct the Clerk to file the motion in Nelson’s habeas case.

17         It is therefore ordered that this case is dismissed as improperly commenced.

18         It is further ordered that Petitioner’s application to proceed in forma pauperis (ECF

19   No. 1) is denied as moot.

20         It is further ordered that a certificate of appealability is denied.

21         It is further ordered that the Clerk of Court will detach and file the F.R.C.P. 60(b)

22   motion filed in this case at ECF No. 1-1 in Case No. 3:06-cv-00129-LRH-VPC.

23         It is further ordered that the Clerk of Court will detach and file the motion for counsel

24   filed in this case at ECF No. 1-2 in Case No. 3:06-cv-00129-LRH-VPC.

25         The Clerk of Court is directed to enter judgment accordingly and close this case.

26         DATED THIS 27th day of June 2019.

27

28                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
